  8:20-cr-00113-BCB-MDN Doc # 55 Filed: 11/10/20 Page 1 of 1 - Page ID # 133




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                   8:20-CR-113

        vs.
                                                          MEMORANDUM AND ORDER
ALEJANDRO A. MORALES,

                       Defendant.


       This matter is before the Court for its review of the Magistrate Judge’s Findings and

Recommendation (Filing 54) denying Defendant’s Motion to Suppress Statements and Evidence

(Filing 32). Neither party has objected to the Findings and Recommendation within the time

permitted. See 28 U.S.C. § 636(b)(1) (requiring de novo review of “those portions of the report or

specified proposed findings or recommendations to which objection is made”); Fed. R. Crim. P.

59(b)(2) (stating that “[f]ailure to object in accordance with this rule[’s fourteen-day deadline]

waives a party’s right to review”); Peretz v. United States, 501 U.S. 923, 939, 111 S. Ct. 2661,

2670, 115 L. Ed. 2d 808 (1991) (holding that de novo review “need not be exercised unless

requested by the parties” in the form of an objection). Accordingly, the Court adopts the Findings

and Recommendation (Filing 54). Therefore,

   IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation (Filing 54) is adopted; and

   2. Defendant’s Motion to Suppress (Filing 32) is denied.

       Dated this 10th day of November, 2020.
                                                    BY THE COURT:


                                                    ___________________________
                                                    Brian C. Buescher
                                                    United States District Judge
